Per Curiam:
Even if it could be fairly presumed from the evidence that Miss Dore had defendant Bennett’s permission to use his car, which is denied, this would not be sufficient to make the latter liable. The accident occurred while the defendant Bennett’s automobile was being driven by Miss Dore, admittedly, not on the business of Bennett, but for her own pleasure and enjoyment. The defendant is, therefore, not liable. (Fallon v. Swackhamer, 226 N. Y. 444: Reilly v. Connable, 214 id. 586, 590.) The judgment and order appealed from should be reversed, with costs, and the complaint dismissed, with costs. Present •—• Clarke, P. J., Merrell, Finch, Martin and Burr, JJ. Judgment and order reversed, with costs, and complaint dismissed, with costs.